UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7368



DANIEL A. JONES,

                                              Plaintiff - Appellant,

          versus



GERALDINE MIRO, Warden; KEN LONG, IGC;
SUPERVISOR    LESTER;    SUPERVISOR DUKES;
SUPERVISOR WILLIAMS; CORRECTIONAL MEDICAL
SERVICES; DR. KENNEDY; DR. GOWAN,

                                           Defendants - Appellees,


          and

DR. MISHRA; NURSE WHITE; NURSE DEVORE; NURSE
SANDERS,

                                                          Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Margaret B. Seymour, District Judge.
(CA-02-390-3)


Submitted:   January 28, 2004          Decided:     February 24, 2004


Before WIDENER, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Daniel A. Jones, Appellant Pro Se.       Christy Scott Stephens,
BOGOSLOW, JONES, STEPHENS & DUFFIE, P.A., Walterboro, South
Carolina; James Miller Davis, Jr., DAVIDSON, MORRISON & LINDEMANN,
P.A., Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

               Daniel    A.   Jones     appeals   the   district   court’s   order

denying his second motion for enlargement of time, filed after

entry of judgment.*            We have reviewed the record and find no

reversible error. Accordingly, we conclude that the district court

did not abuse its discretion in denying the motion.                 See Jones v.

Miro, No. CA-02-390-3 (D.S.C. Aug. 20, 2003).                   We dispense with

oral       argument     because   the    facts    and   legal   contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                        AFFIRMED




       *
      To the extent that Jones sought to appeal the district
court’s final order of judgment adopting the report of the
magistrate judge, we conclude that the notice is untimely as to
that order, Fed. R. App. P. 4(a)(1)(A).     Even if the notice of
appeal had been timely, Jones waived his right to appeal that order
by failing to file timely objections to the magistrate’s report.
United States v. Schronce, 727 F.2d 91, 94 (4th Cir. 1984).

                                         - 3 -